Citation Nr: 0400115	
Decision Date: 01/05/04    Archive Date: 01/21/04

DOCKET NO.  03-02 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a dental disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from May 1954 until May 1957.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the present case, the veteran was sent a VCAA notice 
letter dated in July 2002.   While that letter contained the 
legal criteria necessary to establish a claim of entitlement 
to service connection in general, that correspondence did not 
discuss the special requirements pertinent to a dental claim.  
Therefore, the VCAA has not been satisfied and the veteran 
must receive additional notice.  

The Board further observes that, in the veteran's January 
2003 substantive appeal, he requested a hearing before a 
Member of the Board presiding at the local RO.  In February 
2003, the veteran submitted a statement explaining that, due 
to his failing health, he would not be able to travel to 
Chicago for his hearing.  However, instead of withdrawing his 
hearing request, the veteran inquired as to the possibility 
of attending a hearing at the RO in Marion, Illinois.  It 
does not appear that his request was considered.  Then, in 
March 2003 the veteran's representative submitted a VA Form 
646 in which it was stated that "we rest our case on the 
evidence of record."  However, that document did not 
explicitly withdraw the hearing request.  Therefore, 
clarification must be obtained as to whether the veteran 
still desires a hearing and he must be apprised of what his 
options are in that regard.  

Furthermore, the claims file contains a Notice of Award from 
the Social Security Administration (SSA) dated in September 
1997.  However, the actual SSA decision does not appear to be 
of record, and it is unclear what disability served as the 
basis of the allowance.  As there are potentially outstanding 
documents from this agency, further development is necessary 
to attempt to obtain them.  

Finally, a review of the record also reveals that in a 
September 2002 rating decision, the RO denied the veteran's 
claims of entitlement to service connection for heart 
disease.  In January 2003, the veteran submitted a VA Form 9 
to perfect his dental appeal.  The Board finds that such 
correspondence also serves as a notice of disagreement as to 
the heart disease claim.  The evidence of record does not 
reflect that a statement of the case has been issued in 
response to the veteran's notice of disagreement, pursuant to 
38 C.F.R. § 19.26 (2003).  

In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the Court has indicated 
that the proper action is to REMAND the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 
408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 
(1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this 
issue will be returned to the Board after issuance of the SOC 
only if perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
Archbold, 9 Vet. App. at 130.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent. 

2.  Contact the veteran and inquire as to 
whether he desires a hearing before a 
member of the Board.  If he no longer 
wishes to appear at such a hearing, 
obtain a signed statement to that effect, 
to be associated with the claims file.  
If a hearing is desired, then one should 
be scheduled and the transcript added to 
the record.  

3.  Contact the SSA and request a copy of 
the veteran's disability decision dated 
in or around September 1997.  
Additionally, any evidence used by the 
SSA in arriving at their decision should 
be included.  If no records are available 
then the file must clearly indicate a 
negative search.  

4.  The RO should issue a statement of 
the case pursuant to receipt in January 
2003 of a timely notice of disagreement 
as to the September 2002 rating decision 
denying service connection for heart 
disease.  The veteran should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of these issues to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If so, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.

5.  Upon completion of the above, if any 
new evidence is received, readjudicate 
the issue on appeal and consider all 
evidence received since issuance of the 
most recent Statement of the Case.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



